DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After a thorough search and examination of the instant application, consideration of the Terminal Disclaimer filed along with amendments and in light of the prior art of record, claims 1 – 18 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach or fairly suggest the combination of elements as recited in independent claims 1 and 10.
More specifically, the prior art made of record does not specifically suggest the combination of “receiving a first request for a read-only lock on a signal file, wherein a locking status of the signal file indicates whether a migration operation is about to occur; receiving a second request for the read-only lock on the signal file, wherein the first request and second request are not received contemporaneously; in response to the first request for the read-only lock on the signal file being granted: unlocking the signal file and re-requesting the read-only lock on the signal file after a predetermined period, and operating in a first locking mode for requests to access a first file, the operating in the first locking mode comprising: determining whether an associated driver cache includes information regarding the first file, and in response to determining that the associated driver cache includes information regarding the first file, determining whether the first file is a stub file based on the associated driver cache”, “in response to the second request for the read-only lock on the signal file being denied: clearing the associated driver cache storing information that indicates whether the first file stored on a primary storage device is a stub file, and operating in a second locking mode for requests to access the first file, the operating in the second locking mode comprises refraining from using the 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET GMAHL whose telephone number is (571)272-5636.  The examiner can normally be reached on Monday - Friday 9am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        3/10/2021



/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166